Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered. 
Status
This Office Action is in response to the remarks and amendments filed on 10/4/2021, 10/25/2021 and 1/4/2022.  Claims 1, 3, 5-6, 8-10, 12, 14-20 remain pending for consideration on the merits.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/28/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910152109.X application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3, 5-6, 8-10, 12, 14-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 19, the subject matter which is considered to distinguish from the closest prior art of record, Manole (US 20050132729) and Harris (US 4476028). The prior art of record teaches a receiver with a heater in contrast to the claimed features of the heater is configured to be coupled to a controller, the controller being configured to control the operation of the heater in such a manner that when the cooling unit is on standby, the controller is configured to power on the heater to heat the heat transfer fluid contained within the interior chamber of the cylindrical body of the receiver, and when the cooling unit is operating, the controller is configured to power off the heater.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763